Citation Nr: 0927876	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic bronchitis 
secondary to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1946 to May 1947 
and from September 1954 to June 1955.  He also had a period 
of service from June 1955 to August 1957 which is not 
credible service for award of VA benefits.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
asbestosis and bronchitis are not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO's failure to 
provide the Veteran notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds the 
VCAA notice requirements were substantially complied with.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The National Personnel Records Center 
advised the RO the Veteran's service treatment records and 
service personnel records are not available, and they may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center.  As a result, those records are unavailable.  
An August 2005 RO Duty-to-Assist letter informed the Veteran 
of that fact and of alternative ways to support his claim.  A 
November 2005 Interoffice Memorandum notes the RO's formal 
finding that any asbestos exposure records related to the 
Veteran are unavailable.

No VA examination was conducted in the instant case, and the 
Board finds that the duty to conduct an examination was not 
triggered for the following reasons: there is no evidence the 
Veteran's asbestosis and bronchitis may be associated with 
his active service, and the Board deems the information in 
the claims file sufficient to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Veteran is competent to assert 
he was exposed to asbestos during active service, see 
38 C.F.R. § 159(a), but he is not competent to establish the 
prospect of a medical linkage between his current disorders 
and his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  Thus, the Board finds no violation of the 
duty to assist by the fact a VA examination was not 
conducted.

In sum, while the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims via the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Thus, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Credible Service

One of the Veteran's DD Forms 214 notes he was honorably 
discharged in June 1955 and reenlisted for 6 years that same 
month.  A Board of Officers convened at Ft. Carson, Colorado, 
in August 1957 and recommended his discharge for reasons of 
undesirability.  He was administratively discharged that same 
month prior to the expiration of that term of service.  A 
June 1967 VA Administrative Decision notes the Undesirable 
Discharge issued the Veteran in 1957 rendered that term 
service as under dishonorable conditions.

The Board notes the 1967 decision assumed the entire period 
from 1954 to 1957 was under dishonorable conditions.  As 
noted above, however, the record of the Board of Officers-as 
also noted on the DD Form 214, notes the enlistment from 
which the Veteran was undesirably discharged commenced in 
June 1955.  The Board notes further that this factor has no 
real substantive bearing on the Veteran's claims, as he 
asserts that the in-service experience that forms the basis 
for his claims occurred during service from which he was 
honorably discharged.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases. VA M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos," contain guidelines for 
the development of asbestos exposure cases.  These documents 
essentially acknowledge that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).

These provisions pertain to occupational exposure, and 
acknowledge that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  These provide that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.

These manual provisions also provide that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.

Analysis

The Veteran asserts he was exposed to asbestos in service 
while performing duties as an aircraft mechanic in Okinawa, 
Japan.  He asserts he had to work with and around asbestos 
padding of the engines, as well as firewalls made of 
asbestos.  In his April 2006 statement he claims he had to 
strip asbestos covering from the engines to prepare them for 
maintenance.  He also asserts he was exposed to asbestos 
during his second tour of active service; specifically, in 
Germany by being around asbestos blankets.  This exposure 
reportedly occurred while transporting ammunition in trucks 
that were covered with asbestos blankets, and the troops rode 
and slept on asbestos blankets.

As already noted, service treatment records are unavailable.  
The only medical document available is a February 1957 
extract that notes a throat culture and a diagnosis of a 
common cold.  An August 1957 medical report prepared for the 
Veteran's administrative discharge board notes there was no 
mental or physical condition that warranted a medical 
discharge.

The DD 214 for the Veteran's initial period of service from 
1946 to 1947 notes his Military Occupation Specialty as 
Airplane Mechanic in the Army Air Corps.  He was a combat 
specialist in the Army.

VA received the Veteran's private medical records in April 
2005.  A January 2002 letter from Pulmonary and Medical 
Associates to the Veteran's attorney notes his diagnosis in 
December 2001 of pulmonary asbestosis.  The treating 
physician, Dr. Z, noted he made the diagnosis on the basis of 
an abnormal chest x-ray and pulmonary function tests, his 
examination of the Veteran, and his occupational exposure to 
asbestos.

Dr. Z noted that while the Veteran was a non-smoker in 2002, 
he had smoked 1.5 packs per day from 1943 to 1995.  Of 
particular interest is Dr. Z's notation of the Veteran's work 
history.  He noted that the Veteran was employed as a laborer 
and machinist the Norfolk Naval Shipyard from 1950 to 1951; 
as a laborer on the Norfolk Southern Railroad from 1951 to 
1952; and, as a laborer, welder, rigger, pipe fitter, and 
ship fitter for Metro Machine from 1965 to 1970.  Dr. Z noted 
that on each of those jobs the Veteran worked in close 
proximity to insulators and other tradesmen who mixed and 
used asbestos materials on a regular basis, and that the 
Veteran handled asbestos directly in the course of his duties 
as well.  (Emphasis added).  Dr. Z's notation of the 
Veteran's occupational and health history makes no mention of 
the Veteran's years in the U.S. Armed Forces.  Hence, he did 
not reference any history of in-service exposure to asbestos.

The Veteran asserts that, because his medical records 
apparently were destroyed in the fire at the National 
Personnel Records Center, because he asserts he was exposed 
to asbestos in-service, and because asbestosis is medically 
linked to his active service, the Board is required to grant 
his appeal.  The Board rejects the assertions.  As noted, the 
Veteran is competent to relate his in-service experience, to 
include claimed exposure to asbestos.  38 C.F.R. § 3.159(a).  
The Board, however, is not required to accept the credibility 
of his report or-even if deemed credible, accord it any 
weight.  First, the Veteran does not provide the basis of his 
claimed knowledge that he in fact was exposed to asbestos 
during his active service.  Second, the Veteran's assertions 
strike the Board as lay after-the-fact speculation, to which 
the Board attaches no credibility.  As for his assertion of a 
medical linkage, there is no evidence he has medical 
training, and thus, he is incompetent to render that opinion, 
and the Board is precluded from accepting it.  Id.

As for the etiology of the Veteran's asbestosis, Dr. Z's 
report provides critical information.  First, it notes the 
Veteran was exposed to asbestos between his first and second 
tours of active service for a time period twice that of his 
initial active service.  Further, it is quite evident that at 
the time Dr. Z took and recorded the Veteran's history, the 
Veteran himself did not consider his military service-and 
any purported asbestos exposure significant.  Otherwise, Dr. 
Z would have noted it.  Second, Dr. Z clearly opined that the 
Veteran's civilian occupational exposure was the etiology for 
his asbestosis.  The Veteran's assertions to the contrary, 
lay speculation.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the Veteran's claim.  
38 C.F.R. § 3.303.  Therefore, entitlement to service 
connection for asbestos is denied.  

Records of one of the Veteran's private physicians, Dr. P, 
note several assessments of acute bronchitis.  None of his 
records indicate any opinion or comment that the Veteran's 
episodes of bronchitis are causally linked to his active 
service.  The Veteran asserts his bronchitis is caused by his 
asbestosis, and that is the basis of his claim.  In light of 
the Board's decision above, there is no factual basis for 
service connection on a secondary basis.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bronchitis on both direct and secondary bases.  38 C.F.R. 
§§ 3.303, 3.310.  Hence, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for chronic bronchitis as 
secondary to asbestosis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


